Johnson, Judge.
Robert Willie Truitt appeals from his burglary conviction. His sole enumeration of error, that there was insufficient evidence to support his conviction, is deemed abandoned because it is not supported by argument, reference to the record or citation of authority. Court of Appeals Rule 15 (c) (2); Parnell v. State, 204 Ga. App. 488 (1) (420 SE2d 42) (1992). Even if the enumeration was not abandoned, it is without merit. The State presented the testimony of an eyewitness who had known Truitt for five years. The witness testified that she saw Truitt on the porch of the victim’s house and heard glass break. She then saw Truitt leave the house with a television, a video cassette *736recorder and a box full of miscellaneous items. The eyewitness made both in-court and out-of-court identifications of Truitt as the burglar. The victim testified that one of her house windows was broken and that she had not given anyone permission to enter her house and take her belongings. Truitt testified that he did not break into the victim’s house, but he could not recall where he was on the date of the burglary. Reviewing the evidence in the light most favorable to the jury’s verdict, we find that a rational trier of fact could have found Truitt guilty beyond a reasonable doubt of burglary. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided May 26, 1993.
Charles R. Sheppard, for appellant.
Michael C. Eubanks, District Attorney, Richard E. Thomas, J. Wade Padgett, Assistant District Attorneys, for appellee.

Judgment affirmed.


Blackburn and Smith, JJ., concur.